Citation Nr: 1629981	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for removal of left kidney status post hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 2004.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination and/or opinion is necessary prior to adjudication of the claim.  

The Veteran contends that his 2006 left nephrectomy had its onset in service, or was caused or aggravated by his service.  He contends that he was told by a physician that his hydronephrosis was so severe that it must have begun several years previously, during active service.  He contends that he was treated numerous times during active service for left flank pain, and also had trouble providing urinary samples many times, and that such symptoms went undiagnosed for many years but led to his nephrectomy.  In November 2012, a VA examiner found that it was less likely than not that the Veteran's 2006 diagnosis of hydronephrosis was related to his service, however, the examiner did not discuss the Veteran's contentions of symptoms in service, nor did the examiner clearly describe why the in-service diagnosis of epididymitis was unrelated to the post-service diagnosis of  hydronephrosis.  In March 2014, the Veteran submitted a statement from a private physician stating that his 2006 severely hydronephrotic kidney had occurred slowly over time and was usually considered to be related to a congenital stenosis or caused by an aberrant blood vessel.  In light of the above, namely to determine whether the Veteran's hydronephrosis had its onset in service, the Board finds that a new VA opinion is necessary in this instance.




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim.  After securing any necessary authorization from him, obtain all identified treatment records, as well as all available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for a VA examination to determine the etiology of his kidney disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

a)  Is the Veteran's kidney disability, status post  hydronephrosis, a congenital defect, a congenital disease, or an acquired disorder? (In general, a congenital abnormality that is subject to improvement or deterioration is considered a disease.)  The examiner shoulder consider the 2014 physician statement that hydronephrosis was either due to congenital stenosis or caused by an aberrant blood vessel.

In answering the following, the examiner should take in consideration and discuss - i) the Veteran's contentions that he experienced pain and difficulty urinating on routine testing throughout service, ii) the three service treatment records dated in September 1986 showing that the Veteran had pain at the left midclavicular line of the abdomen that was assessed to be muscle strain v. constipation, an evaluation for a muscle strain, and a diagnosis of epididymitis iii) a December 1987 urethral culture the Veteran contends he underwent due to pain, iv) his report of stomach cramps and pain in 1995 and 1996, and v) the September 2006 post-operative note stating that the Veteran had been functioning with only a single kidney likely for several years.

b)  Taking into consideration the evidence described above, if the Veteran's kidney condition is a congenital disease, is it at least as likely as not (50 percent or greater probability) that such disease was permanently aggravated by the Veteran's service?  

c) Taking into consideration the evidence described above, if the Veteran's kidney condition is considered a congenital defect, was there additional disability due to disease or injury superimposed upon such defect during service?

d) Taking into consideration the evidence described above, if the Veteran's kidney condition is an acquired disorder, is it at least as likely as not (50 percent or greater probability) that such disease had its onset, or was caused or aggravated by his active service?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



